DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 05/21/2019.   Claims 1-14 are pending in the application and has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 05/21/2019 have been accepted and considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…input unit…”; “…control unit…”; “…recognition unit…”; “…first determination unit…”; “…changing unit…”; “…second determination unit…”; “…setting unit…”; “…analyzing unit…”; “…obtaining unit…”; and “…correction unit…” in claims 1-5, 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See e.g., Applicant’s Specification paras. 22-40,  62, 64, Figs. 2-6) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference JP2009288630 in view of Balasuriya (U.S. Patent Application Publication: 2004/0117179), hereinafter referred to JP2009288630 and BALASURIYA.
	With respect to Claim 1, JP2009288630 discloses:
1. A voice recognition apparatus capable of executing a function by a voice instruction, comprising: an input unit configured to input a voice (See e.g., microphone 40 acquiring voice uttered by user, and how in-vehicle terminal device (200) can acquire voice recognition even when state of poor communication state continues, See e.g., JP2009288630 Paras. 34, 57); 
a control unit configured to enable the voice recognition apparatus to accept a voice instruction for executing a function, if a voice input by the input unit is an activation phrase (See e.g., how control function and a communication condition satisfaction determination function, where reliability determination function includes voice recognition results as commands unknown to voice recognition system, See e.g., JP2009288630 Paras. 45, 55, 75, 89); and 
a recognition unit configured to, if a voice input by the input unit after the control unit has [enabled the voice recognition apparatus to accept the voice instruction contains the activation ], recognize the voice instruction by excluding the activation phrase from the voice (See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit having load and predetermined timing higher than predetermined value capabilities as connectivity issue relation to connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, reliability determination function includes voice recognition results as commands unknown to voice recognition system, and updating voice recognition functions to satisfy  predetermined updating conditions that on-board system must acquire after updating, where updating is able to cover information unavailable within the vehicle, See e.g., JP2009288630 Paras. 45, 55, 75, 86-89).
JP2009288630 does not explicitly, but BALASURIYA discloses bracketed limitations comprising enabling/disabling recognition capabilities [enabled the voice recognition apparatus to accept the voice instruction contains the activation phrase] (See e.g., “…speech recognition engine selector 106 may send the selection signal 118 which includes routing information to the audio receiver 102 to provide the audio input 116 to the selected engine, but the speech recognition engine selector 106 may further generate an enablement signal to enable/activate, the selected speech recognition engine. In the event the embedded speech recognition engine 170 is selected, the speech recognition engine selector 106 generates an embedded speech recognition engine activation signal 246 and in the event the external speech recognition engine 166 is selected, the speech recognition engine selector 106 generates the external speech recognition engine enablement signal 238, which is provided via the network 164. Therefore, in the system illustrated in FIG. 5, the embedded speech recognition engine 170 and/or the external speech recognition engine 166 may be actively disabled until provided with an enablement signal…,” BALASURIYA paras. 35, 36, Fig. 5).
JP2009288630 and BALASURIYA are analogous art because they can be considered to come from a similar field of endeavor in using techniques and applications having speech processing application directed to speech and/or voice recognition.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of JP2009288630 with BALASURIYA’s “…speech recognition engine selector… generates the external speech recognition engine enablement signal 238… the embedded speech recognition engine 170 and/or the external speech recognition engine 166 may be actively disabled until provided with an enablement signal…” in order to advantageously permit “…to conserve power and reduce power consumption…” (BALASURIYA paras. 35, 36, Fig. 5).

With respect to Claim 7, JP2009288630 in view BALASURIYA discloses:
7. The apparatus according to claim 1, further comprising a setting unit configured to set the activation phrase (See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit in connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, reliability determination function includes voice recognition results as commands unknown to voice recognition system, and updating voice recognition functions to satisfy  predetermined updating conditions that on-board system must acquire after updating, where updating is able to cover information unavailable within the vehicle, See e.g., JP2009288630 Paras. 45, 55, 75, 86-89).

With respect to Claim 8, JP2009288630 in view of BALASURIYA discloses:
8. The apparatus according to claim 1, further comprising an analyzing unit configured to analyze a voice input by the input unit, wherein if a result of analysis by the analyzing unit indicates that the voice input by the input unit is the activation phrase, the control unit enables the voice recognition apparatus to accept the voice instruction (See e.g., comparing in-vehicle voice recognition with reliability processing higher and/or lower considering likelihood of the first rank with external voice processing device 100 with voice recognition with reliability processing higher and/or lower considering likelihood of the second rank, and how See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit having load and predetermined timing higher than predetermined value capabilities in relation to connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, See e.g., JP2009288630 Paras. 63, 64, 77, 78).

With respect to Claim 9, JP2009288630 in view of BALASURIYA discloses:
9. The apparatus according to claim 8, wherein if the result of analysis by the analyzing unit indicates that a voice input by the input unit after the control unit has enabled the voice recognition apparatus to accept the voice instruction contains the activation phrase, the recognition unit recognizes the voice instruction by excluding the activation phrase from the voice (See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit having load and predetermined timing higher than predetermined value capabilities in relation to connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, reliability determination function includes voice recognition results as commands unknown to voice recognition system, and updating voice recognition functions to satisfy  predetermined updating conditions that on-board system must acquire after updating, where updating is able to cover information unavailable within the vehicle, See e.g., JP2009288630 Paras. 45, 55, 75, 86-89).

With respect to Claim 13, JP2009288630 discloses:
13. A voice recognition method to be executed in a voice recognition apparatus capable of executing a function by a voice instruction, comprising: inputting a voice (See e.g., microphone 40 acquiring voice uttered by user, and how in-vehicle terminal device (200) can acquire voice recognition even when state of poor communication state continues, See e.g., JP2009288630 Paras. 34, 57); enabling the voice recognition apparatus to accept a voice instruction for executing a function, if the input voice is an activation phrase (See e.g., how control function and a communication condition satisfaction determination function, where reliability determination function includes voice recognition results as commands unknown to voice recognition system, See e.g., JP2009288630 Paras. 45, 55, 75, 89); and 
[if a voice input after the voice recognition apparatus is enabled to accept the voice instruction contains the activation phrase], recognizing the voice instruction by excluding the activation phrase from the voice (See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit having load and predetermined timing higher than predetermined value capabilities as connectivity issue relation to connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, reliability determination function includes voice recognition results as commands unknown to voice recognition system, and updating voice recognition functions to satisfy  predetermined updating conditions that on-board system must acquire after updating, where updating is able to cover information unavailable within the vehicle, See e.g., JP2009288630 Paras. 45, 55, 75, 86-89).
JP2009288630 does not explicitly, but BALASURIYA discloses bracketed limitations comprising enabling/disabling recognition capabilities [if a voice input after the voice recognition apparatus is enabled to accept the voice instruction contains the activation phrase] (See e.g., “…speech recognition engine selector 106 may send the selection signal 118 which includes routing information to the audio receiver 102 to provide the audio input 116 to the selected engine, but the speech recognition engine selector 106 may further generate an enablement signal to enable/activate, the selected speech recognition engine. In the event the embedded speech recognition engine 170 is selected, the speech recognition engine selector 106 generates an embedded speech recognition engine activation signal 246 and in the event the external speech recognition engine 166 is selected, the speech recognition engine selector 106 generates the external speech recognition engine enablement signal 238, which is provided via the network 164. Therefore, in the system illustrated in FIG. 5, the embedded speech recognition engine 170 and/or the external speech recognition engine 166 may be actively disabled until provided with an enablement signal…,” BALASURIYA paras. 35, 36, Fig. 5).
(BALASURIYA paras. 35, 36, Fig. 5).

With respect to Claim 14, JP2009288630 discloses:
14. A non-transitory computer-readable storage medium storing a program that operates a computer to perform: inputting a voice (See e.g., microphone 40 acquiring voice uttered by user, and how in-vehicle terminal device (200) can acquire voice recognition even when state of poor communication state continues, See e.g., JP2009288630 Paras. 34, 57); 
enabling a voice recognition apparatus to accept a voice instruction for executing a function, if the input voice is an activation phrase (See e.g., how control function and a communication condition satisfaction determination function, where reliability determination function includes voice recognition results as commands unknown to voice recognition system, See e.g., JP2009288630 Paras. 45, 55, 75, 89); and 
and [if a voice input after the voice recognition apparatus is enabled to accept the voice instruction contains the activation phrase], recognizing the voice instruction by excluding the activation (See e.g., sound processing unit 10 having CPU, a ROM, a RAM, with storing capabilities and data communication condition satisfaction determination unit having load and predetermined timing higher than predetermined value capabilities as connectivity issue relation to connection with a voice recognition function, a reliability determination function, a control function and a communication condition satisfaction determination function, reliability determination function includes voice recognition results as commands unknown to voice recognition system, and updating voice recognition functions to satisfy  predetermined updating conditions that on-board system must acquire after updating, where updating is able to cover information unavailable within the vehicle, See e.g., JP2009288630 Paras. 45, 55, 75, 86-89).
JP2009288630 does not explicitly, but BALASURIYA discloses bracketed limitations comprising enabling/disabling recognition capabilities [if a voice input after the voice recognition apparatus is enabled to accept the voice instruction contains the activation phrase] (See e.g., “…speech recognition engine selector 106 may send the selection signal 118 which includes routing information to the audio receiver 102 to provide the audio input 116 to the selected engine, but the speech recognition engine selector 106 may further generate an enablement signal to enable/activate, the selected speech recognition engine. In the event the embedded speech recognition engine 170 is selected, the speech recognition engine selector 106 generates an embedded speech recognition engine activation signal 246 and in the event the external speech recognition engine 166 is selected, the speech recognition engine selector 106 generates the external speech recognition engine enablement signal 238, which is provided via the network 164. Therefore, in the system illustrated in FIG. 5, the embedded speech recognition engine 170 and/or the external speech recognition engine 166 may be actively disabled until provided with an enablement signal…,” BALASURIYA paras. 35, 36, Fig. 5).
JP2009288630 and BALASURIYA are analogous art because they can be considered to come from a similar field of endeavor in using techniques and applications having speech processing application directed to speech and/or voice recognition.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of JP2009288630 with BALASURIYA’s “…speech recognition engine selector… generates the external speech recognition engine enablement signal 238… the embedded speech recognition engine 170 and/or the external speech recognition engine 166 may be actively disabled until provided with an enablement signal…” in order to advantageously permit “…to conserve power and reduce power consumption…” (BALASURIYA paras. 35, 36, Fig. 5).

Allowable Subject Matter
6.	Claims 2-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Këpuska et al., (Këpuska, V. Z., & Klein, T. B. (2009). A novel wake-up-word speech recognition system, wake-up-word recognition task, technology and evaluation. Nonlinear Analysis: Theory, Methods & Applications, 71(12), e2772-e2789), discloses “…Wake-Up-Word (WUW) …in speech recognition (SR)…describ[ing] details of this novel solution and the (See e.g., Këpuska et al., Abstract).
Please, see PTO-892 for additional applicable references and details.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656